Exhibit 10.92

LICENSE AGREEMENT

          This LICENSE AGREEMENT (“Agreement”) is made and entered into this
28th day of March, 2003, by and between Synbiotics Corporation, a California
corporation (“Synbiotics”), on the one hand, and Heska Corporation, a Delaware
corporation (“Heska”), on the other hand.

RECITALS

          A.          Synbiotics is in the business of developing, manufacturing
and marketing veterinary diagnostics, vaccines and other animal health related
products worldwide.

          B.          Heska is in the business of developing, manufacturing and
marketing innovative health products for dogs, cats and horses.

          C.          Synbiotics is the owner of United States Patent No.
4,789,631 issued on December 6, 1988 to Edward T. Maggio, entitled “Immunoassay
for Anti-Dirofilaria Immitis Antibody” (the “631 Patent”).

          D.          Heska is the owner of United States Patent No. 6,391,569
B1 issued on May 21, 2002 to Robert B. Grieve, et al., entitled “Method to
Detect Dirofilaria Immitis Infection” (the “569 Patent”).

          E.          On or about November 12, 1998, Synbiotics filed a lawsuit
against Heska entitled Synbiotics Corporation vs. Heska Corporation, United
States District Court for the Southern District of California, Case No. 98 CV
2076 TW (the “Complaint”), in which it asserted claims for damages and
injunctive relief against Heska for Heska’s alleged infringement of the ‘631
Patent.  On or about January 15, 1999, Heska filed an Answer and Counterclaim
and on or about June 1, 1999, Heska filed an Amended Answer and Counterclaim
(the “Counterclaim”).  In the Counterclaim, Heska denied the claims asserted in
the Complaint and sought a declaration from the court that the ‘631 Patent was
invalid, unenforceable and not infringed by Heska.  Synbiotics filed a Reply in
which it denied the claims asserted in the Counterclaim.  The proceedings
relating to the Complaint and the Counterclaim shall hereinafter be referred to
as the “Lawsuit.”

          F.          In furtherance of the settlement of the Lawsuit, Heska is
willing to license certain of its intellectual property to Synbiotics.

[*] Certain confidential portions of this Exhibit were omitted by means of
redacting a portion of the text (the “Mark”). This Exhibit has been filed
separately with the Secretary of the Securities and Exchange Commission without
the Mark pursuant to an Application Requesting Confidential Treatment under Rule
12b-24 under the Securities Exchange Act of 1934.



--------------------------------------------------------------------------------

TERMS OF AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for good and valuable consideration, the Parties hereby
agree as follows:

ARTICLE 1     DEFINITIONS

For purposes of this Agreement, the following words and phrases shall have the
following meanings:

1.1

“Affiliate(s)” shall mean (a) a business entity which owns, directly or
indirectly, a controlling interest of at least fifty percent (50%) of a Party to
this Agreement, by stock ownership or otherwise; or (b) a business entity which
is at least fifty percent (50%) owned or controlled by a Party to this
Agreement, either directly or indirectly, by stock ownership or otherwise; or
(c) a business entity, the ownership of which is directly or indirectly common
with at least fifty percent (50%) ownership of a Party to this Agreement, by
stock ownership or otherwise.

 

 

1.2

“Effective Date” means the date first noted above.

 

 

1.3

“Licensed Product” shall mean any product or part thereof that at the time of
manufacture, use or sale by Synbiotics:

 

 

 

(a)

is within the scope of a claim contained in the Patent Rights; or

 

 

 

 

(b)

is manufactured by using a process within the scope of a claim contained in the
Patent Rights.

 

 

 

1.4

“Patent Rights” shall mean the ‘569 Patent, as well as any continuations,
divisionals, continuations-in-part, reissues, renewals, revalidations,
re-examinations, extensions, and additions thereof, if any,  directed to subject
matter specifically described in the ‘569 Patent, but only to the extent such
Patent Rights pertain to the detection of heartworm in non-adapted hosts using
Di33 protein.

 

 

1.5

“Party” or “Parties” shall mean Heska or Synbiotics, or both, as the context
indicates.

 

 

 

1.6

“Territory” shall mean the United States, including its territories and
possessions.

ARTICLE 2     GRANT

2.1

Heska hereby grants to Synbiotics and its Affiliates a non-exclusive [*]
license, without the right to sublicense, to make, have made, use, sell and have
sold Licensed Products covered by Patent Rights within the Territory.

2



--------------------------------------------------------------------------------

2.2

Synbiotics shall be responsible, at its sole expense, for all marketing and
regulatory approvals of Licensed Products sold by it under this Agreement.

ARTICLE 3     REPRESENTATIONS / INDEMNIFICATION / LIMITATION OF LIABILITY

3.1

Heska represents and warrants to Synbiotics that it has full right and authority
to grant the license under this Agreement, and that it has no relationship with
any other entity that would preclude it from carrying out its obligations under
this Agreement.  Synbiotics represents and warrants to Heska that it has full
right and authority to enter into and perform this Agreement, and that it has no
relationship with any other entity that would preclude it from carrying out its
obligations under this Agreement.

 

 

 

3.2

Synbiotics shall at all times during the term of this Agreement and thereafter,
indemnify, defend and hold Heska, its directors, officers, employees, agents and
Affiliates (“Indemnified Party”), harmless against all claims and expenses,
including legal expenses and reasonable attorneys’ fees, arising out of the
death of or injury to any person or persons or out of any damage to property or
the environment, and against any other claim, proceeding, demand, expense and
liability of any kind whatsoever resulting from Synbiotics’ production,
manufacture, sale, use, lease, consumption or advertisement of Licensed Products
or arising from any obligation of Synbiotics hereunder, except to the extent
such claims and expenses are due to the gross negligence or willful misconduct
of Heska.

 

 

 

3.3

If an Indemnified Party seeks indemnification from Synbiotics, it shall promptly
give notice to Synbiotics of any such claim or suit threatened, made or filed
against it by a third party which forms the basis for such claim or suit. 
Synbiotics shall have the sole right to defend such claim or suit, including the
right to select counsel.  No settlement or compromise shall be binding on an
Indemnified Party hereto without its prior written consent, which consent shall
not be unreasonably withheld.

 

 

 

3.4

HESKA MAKES NO REPRESENTATIONS THAT THE LICENSED PRODUCTS WILL NOT INFRINGE THE
INTELLECTUAL PROPERTY RIGHTS OF ANY THIRD PARTY.  EXCEPT AS OTHERWISE EXPRESSLY
SET FORTH IN THIS AGREEMENT, NEITHER PARTY EXTENDS ANY WARRANTIES OF ANY KIND,
EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

ARTICLE 4     ASSIGNMENT

4.1

This Agreement or any right or obligation hereunder may not be assigned or
otherwise transferred without the prior written consent of the other Party,
which consent will not be unreasonably withheld; provided, however, such consent
shall not be required in the case

3



--------------------------------------------------------------------------------

 

of a sale or other transfer to a third party of all or substantially all of (a)
the stock or (b) the assets of a Party’s business, in which event a written
notice of such sale or other transfer shall be given to the other Party.  For
purposes of this Section 4.1, acquisition by reverse triangular merger shall be
deemed a transfer of all stock.  Any permitted assignee shall assume all
obligations of its assignor under the Agreement.

ARTICLE 5     DISPUTE RESOLUTION

5.1

The Parties shall attempt in good faith to resolve any dispute or disagreement
(“Dispute”) arising out of or relating to this Agreement promptly by negotiation
between representatives who have authority to settle the controversy.  Any Party
may give the other Party written notice of any Dispute not resolved in the
normal course of business.  Within fifteen (15) days after delivery of the
notice, the receiving Party shall submit to the other Party a written response. 
The notice and the response shall include (a) a statement of each Party’s
position and a summary of arguments supporting that position, and (b) the name
and title of the representative who will represent that Party and of any other
person who will accompany the representative.  Within thirty (30) days after
delivery of the disputing Party’s notice, the representatives of both Parties
shall meet at a mutually acceptable time and place and thereafter as often as
they reasonably deem necessary, to attempt to resolve the Dispute.  All
reasonable requests for information made by one Party to the other Party will be
honored.

 

 

 

5.2

All negotiations pursuant to this Article 5 are confidential and shall be
treated as compromise and settlement negotiations for purposes of applicable
rules of evidence.  If the Dispute has not been resolved by negotiation within
forty-five (45) days of the disputing Party’s notice, or if the Parties failed
to meet within thirty (30) days, the Parties shall endeavor to settle the
Dispute by mediation under the then current CPR Model Mediation Procedure for
Business Disputes. Each Party shall bear its own costs.

 

 

5.3

If the Parties are unable to resolve the Dispute by mediation in accordance with
Section 5.2, then the Dispute will be finally settled by binding arbitration to
be conducted in San Francisco, California (or at such other location as the
Parties may agree) under the commercial arbitration rules then prevailing of the
American Arbitration Association by one arbitrator appointed in accordance with
those rules.  The arbitrator shall be chosen from a panel of arbitrators
knowledgeable in the companion animal health care industry.  The arbitrator will
apply the law specified in Section 8.1 to the merits of the Dispute.  The
decision of the arbitrator shall be final, conclusive and binding on the Parties
to the arbitration.  Judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction thereof.  The arbitrator may grant
permanent injunctions or other relief in such dispute or claim; provided that
the arbitrator may not grant licenses to any intellectual property owned by
either Party nor may the arbitrator award punitive damages.  Notwithstanding the
foregoing, without breach of this arbitration provision either Party may apply
to any court within the jurisdiction specified in Section 8.1 for temporary
injunctive relief.

4



--------------------------------------------------------------------------------

ARTICLE 6     TERM AND TERMINATION

6.1

This Agreement shall be effective as of the Effective Date and shall continue in
effect until the last to expire patent within the Patent Rights set forth in
this Agreement, unless earlier terminated as set forth in Section 6.2 or 6.3. 
Upon expiration of this Agreement, Synbiotics shall have a fully paid,
irrevocable license to the  Patent Rights.

 

 

6.2

This Agreement may be terminated by either Party at any time during the term of
this Agreement:

 

 

 

(a)

if the other Party is in breach of its material obligations hereunder and has
not cured such breach or has not taken substantial steps toward curing such
breach within ninety (90) days after written notice requesting cure of the
breach; provided, however, in the event of a good faith dispute with respect to
the existence of a material breach, the ninety (90) day cure period shall begin
when the Dispute is resolved pursuant to Article 5;

 

 

 

(b)

upon the filing or institution of bankruptcy, reorganization, liquidation or
receivership proceedings, or upon an assignment of a substantial portion of the
assets for the benefit of creditors by the other Party; provided, however, in
the case of any involuntary bankruptcy proceeding such right to terminate shall
only become effective if the Party consents to the involuntary bankruptcy or
such proceeding is not dismissed within ninety (90) days after the filing
thereof.

 

 

6.3

This Agreement shall be coterminous with the Settlement Agreement and Mutual
Release of Claims (“Settlement Agreement”) entered into between the Parties on
even date herewith if the Settlement Agreement is terminated before the
expiration date of this Agreement.

 

 

6.4

Unless terminated pursuant to Section 6.2(b), in the event this Agreement is
rejected by Heska or its receiver or trustee under applicable bankruptcy laws
due to Heska’s bankruptcy, then all rights and licenses granted under this
Agreement by Heska to Synbiotics are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the Bankruptcy Code and any similar law or
regulation, licenses of rights to “intellectual property” as defined under
Section 101(52) of the Bankruptcy Code.  The Parties agree that all intellectual
property rights licensed hereunder, including the Parties’ Patent Rights, are
part of the “intellectual property” as defined under Section 101(52) of the
Bankruptcy Code subject to the protections afforded the non-terminating Party
under Section 365(n) of the Bankruptcy Code.

 

 

 

6.5

Upon expiration or termination of this Agreement, neither Party shall be
released from any obligation that matured prior to the effective date of such
expiration or termination.

5



--------------------------------------------------------------------------------

6.6

The provisions of Articles 3, 5, 6.5, 7 and 8 shall survive the expiration or
termination of this Agreement. 

ARTICLE 7     NOTICES

7.1

Any notice or communication pursuant to this Agreement shall be sufficiently
made or given if sent by personal delivery, by a nationally-recognized overnight
courier, or by certified, first-class mail, postage prepaid, addressed to the
address below, or such other address that a Party has given by written notice
under this Section 7.1.

 

 

 

In the case of Heska:

 

 

 

 

Heska Corporation

 

 

1613 Prospect Parkway

 

 

Fort Collins, CO 80525

 

 

 

 

 

Attention:

Chief Executive Officer

 

 

Copy to:

Executive Vice President, Intellectual Property

 

 

 

and Business Development

 

 

 

In the case of Synbiotics:

 

 

 

 

 

Synbiotics Corporation

 

 

11011 Via Frontera

 

 

San Diego, CA  92127

 

 

Attention:

President

 

 

Copy to:

Hayden Trubitt, Heller Ehrman White & McAuliffe LLP

 

 

 

4350 La Jolla Village Drive, 7th Floor; San Diego, CA 92122

ARTICLE 8     MISCELLANEOUS

8.1

California Law.  This Agreement shall be governed by and interpreted in
accordance with California law.

 

 

 

8.2

Integration and Modification.  Each Party represents and warrants that as of the
date of the full execution of this Agreement, no promise, inducement or
agreement not expressed herein has been made to it in connection with this
Agreement, and that this Agreement, the Settlement Agreement, the Consent
Judgment and Injunction  and the License Agreement relating to the ‘631 Patent,
contain the entire agreement between the Parties as to the subject matter
related hereto and supersede any previous agreements, negotiations, promises or
understandings between them as to the subject matter contained herein.  It is
expressly agreed that this Agreement may not be altered, modified or amended
except by a writing duly executed by the undersigned Parties.

6



--------------------------------------------------------------------------------

8.3

Headings.  The headings of the several sections are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement.

 

 

8.4

Promotional Activities.  Except as specified herein, nothing contained in this
Agreement shall be construed as conferring any right to use in advertising,
publicity or other promotional activities any name, trade name, trademark, or
other designation (including any contraction, abbreviation, or simulation of any
of the foregoing) of the other Party without the express written approval of the
other Party.  Neither Party shall use any designation of the other Party in any
promotional activity associated with this Agreement or the Licensed Product
without the express written consent of the other Party. 

 

 

8.5

Severability.  In the event any provision of this Agreement shall be determined
to be invalid, illegal or unenforceable, such provision shall be severable from
the remainder of the Agreement, and the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

 

8.6

Waiver.  Failure at any time to require performance of any of the provisions
herein shall not waive or diminish a Party’s right thereafter to demand
compliance therewith or with any other provision. Waiver of any default shall
not waive any other default. A Party shall not be deemed to have waived any
rights hereunder unless such waiver is in writing and signed by a duly
authorized officer of the Party making such waiver.

 

 

8.7

Force Majeure.  Neither Party shall be held responsible for the failure or delay
in performance herein when such failure or delay is due to any act of God or of
the public enemy, war, compliance with laws, governmental acts or regulations,
fire, flood, epidemic, strikes and labor interruption, accident, unusually
severe weather or other causes similar to the foregoing beyond their reasonable
control.  Any Party whose performance is affected by such force majeure shall
promptly give notice to the other Party of such force majeure upon which such
Party intends to rely to excuse its performance. 

 

 

8.8

Independent Contractors.  The relationship between Synbiotics and Heska under
this Agreement shall be that of independent contractors engaged in the operation
of their own respective businesses.  Nothing in this Agreement is intended or is
to be construed to constitute Heska and Synbiotics as partners,
employer/employee, or principal/agent, or the employees or agents of any Party
hereto as employees or agents of the other Party.  Neither Party has the express
or implied right or authority to assume or create any obligations for or on
behalf of the other Party, to bind the other Party to any contract or
undertaking with any third party or to make any warranties or representations
for or on behalf of the other Party.

 

 

8.9

Counterparts.  This Agreement may be executed in counterparts, each of which is
deemed to be an original, but all of which together shall constitute one and the
same instrument.  Facsimile and photocopy signatures shall carry the same force
and effect, and shall bind the parties hereto in the same manner, as original
signatures to this Agreement.

7



--------------------------------------------------------------------------------

8.10

Construction.

 

 

 

8.10.1

The language and terms of this Agreement are to be understood in their ordinary
sense (except where otherwise defined herein) and are not to be interpreted in a
technical manner so as to unfairly deprive any Party of substantive rights.

 

 

 

 

8.10.2

The text of this Agreement is the product of negotiation among both Parties and
is not to be construed as having been prepared by one Party or the other.

 

 

 

8.11

Warranty of Authorized Signatories.  Each of the signatories to this Agreement
warrants and represents that he or she is competent and authorized to enter into
this Agreement on behalf of the Party for whom he or she purports to sign.

 

 

8.12

Confidentiality. The Parties shall treat the terms of this Agreement in
accordance with Article 6 of the Settlement Agreement between Synbiotics
Corporation and Heska Corporation.

ARTICLE 9     PATENT MARKING

9.1

Synbiotics shall, within a reasonable amount of time from the Effective Date,
mark all Licensed Product in accordance with applicable laws and regulatory
requirements, with (at a minimum) United States Patent Number 6,391,569 B1.  It
is agreed that patent markings on product inserts shall be sufficient.


HESKA CORPORATION

 

SYNBIOTICS CORPORATION

 

 

 

By:

/s/ CAROL TALKINGTON VERSER

 

By:

/s/ PAUL R. HAYS

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

Name:

Carol Talkington Verser, Ph.D

 

Name:

Paul R. Hays

 

 

 

 

 

Title:

Executive Vice President

 

Title:

President

8